[J-1-2020] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 4 EAP 2019
                                                :
                     Appellee                   :   Appeal from the Order of Superior
                                                :   Court entered on July 5, 2018 at No.
                                                :   251 EDA 2017 (reargument denied
               v.                               :   September 6, 2018) reversing the
                                                :   Order entered on December 6, 2016
                                                :   in the Court of Common Pleas,
 DARREN MONTGOMERY,                             :   Philadelphia County, Criminal
                                                :   Division at No. MC-51-CR-
                     Appellant                  :   00014901-2016.
                                                :
                                                :   ARGUED: March 10, 2020

                                 DISSENTING OPINION

JUSTICE WECHT                                                 DECIDED: July 21, 2020
       On May 21, 2016, Philadelphia Police Officer Robert McCuen watched Darren

Montgomery walk along East Chelton Street. Drawing upon his thirteen years of law

enforcement experience, Officer McCuen was able to determine that Montgomery was

“messing with the handle of his gun in his waistband.” See Maj. Op. at 2 (quoting Notes

of Testimony (“N.T.”), 8/15/2016, at 5). Officer McCuen was not equivocal about what he

observed. It was the brown handle of a gun protruding from Montgomery’s pants. Thus,

for purposes of this case, there exists one immutable fact:        at the time that the

Commonwealth can prove that Montgomery carried a firearm on his person, that firearm

was visible.

       For purposes of 18 Pa.C.S. § 6106, the crime that we are called upon to interpret,

carrying a visible firearm without a license is not illegal. The General Assembly only has

made it criminal for a person to carry a “concealed” weapon without a valid license. 18

Pa.C.S. § 6106(a). When Montgomery had a firearm “on or about his person,” id., enough
of the gun could be seen so as to enable Officer McCuen to identify the object as such.

This circumstance stands in stark contrast to the statutory requirement that the firearm

be “concealed.” Indeed, to any objective reader, visibility and concealment would appear

to be opposites.

       Utilizing any of our most basic canons of statutory interpretation, this case is

straightforward. The Majority identifies some of those canons, but does not substantively

discuss or apply all of them, and then somehow concludes that the totality of the

circumstances in this case converts a visible firearm into a concealed one. See Maj. Op.

at 16-17. This is troubling, to say the least, because the General Assembly was clear in

its terms and in its objective.

       Now, by judicial revision, a new crime is born. The Commonwealth no longer has

to prove that the weapon actually was concealed.              Under the new § 6106, the

Commonwealth only has to prove that the person “partially concealed” the weapon. We

are not permitted to add to, or subtract words from, a statute. But that proscription does

not deter the Majority. Perhaps worse, the Majority sets no standards, let alone workable

ones, as to how much of a firearm can be visible for it still to be “concealed.” The

Majority’s interpretation raises such questions, but does nothing to answer them, leaving

police officers unsure when to arrest for this crime, exposing lawful gun carriers to

unwarranted arrest, and subjecting all Pennsylvanians to a crime without adequate notice

as to what constitutes criminal behavior under this new (and vague) crime created by the

Majority.

       When interpreting a statute, an appellate court’s primary objective is to “ascertain

and effectuate the intention of the General Assembly.” Koken v. Reliance Ins. Co., 893
A.2d 70, 80-81 (Pa. 2006) (citing 1 Pa.C.S. § 1921(a)). However, an appellate court is

not unrestrained in the means that it uses to achieve this end. Indeed, there is an order




                                  [J-1-2020] [MO: Baer, J.] - 2
that we must follow, beginning with a consideration of the actual language chosen by the

General Assembly, as those words represent the best indicator of that body’s intent.

Commonwealth v. Shiffler, 879 A.2d 185, 189 (Pa. 2005). It is only when the language,

given its common and approved understanding, is ambiguous or does not resolve the

problem that we resort to other means of interpretation.

       If the language is clear and unambiguous, we are bound by that language, even

when it produces “harsh or draconian result[s].” Koken, 893 A.2d at 82. Although we

seek to effectuate the legislative intent, a statute’s clear, unambiguous terms cannot “be

disregarded under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Only when a

term or phrase is ambiguous does the rest of the interpretive toolbox become available

to a court. It is here that the Majority first falters. After rejecting the Superior Court’s

patently incorrect interpretation that “any level of concealment, even partial,” is sufficient

to satisfy § 6106 as a matter of law, the Majority declares that we “must still construe the

term ‘concealed,’ as used in Section 6106.” Maj. Op. at 17, 19. But then the Majority

leapfrogs over its obligation to contemplate the plain meaning of the term using the “rules

of grammar and according to [its] common and approved usage[.]” 1 Pa.C.S. § 1903(a).

The Majority does not bother even to contemplate whether the term “concealed” is

ambiguous. Instead, the Majority appoints itself to decide what is “unreasonable” (Maj.

Op. at 20), inverts the analysis, and then dives straight into the rule of lenity, announcing

its belief that presently the deferential rule does not apply because doing so would

“override common sense and evident statutory purpose.”            Maj. Op. at 20 (quoting

Commonwealth v. Butler, 150 A.2d 172, 173 (Pa. Super. 1959)). Thus, without ever

saying so, the Majority appears simply to assume “concealed” is ambiguous, and then

proceeds without more to rummage around in our interpretive toolbox in a quest for some




                                [J-1-2020] [MO: Baer, J.] - 3
construction the Majority deems sensible enough.            The problem is that the word

“concealed” is not ambiguous at all.

         A statutory provision is ambiguous if there are at least two reasonable

interpretations of the word. See A.S. v. Pa. State Police, 143 A.3d 896, 905-06 (Pa.

2016). We must ascribe to the challenged term its approved and common usage. To this

end, dictionary definitions are helpful, but are not always definitive. As the Supreme Court

of the United States explained in Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997),

“[t]he plainness or ambiguity of statutory language is determined [not only] by reference

to the language itself, [but also by] the specific context in which that language is used,

and the broader context of the statute as a whole.” Typically, “a word’s usage accords

with its dictionary definition. In law as in life, however, the same words, placed in different

contexts, sometimes mean different things.” Yates v. United States, 574 U.S. 528, 537

(2015). Here, the dictionary definition aligns with the context in which it was used.

         Merriam Webster’s online dictionary defines “concealed” as “kept out of sight or

hidden      from     view.”        Concealed,       MERRIAM-W EBSTER.COM          DICTIONARY,

https://www.merriam-webster.com/dictionary/concealed (last visited May 19, 2020).

Unsurprisingly, and consistent with its widely understood meaning, Merriam Webster

uses the following example: “carrying a concealed weapon.” Id. (emphasis in original).

A weapon that is exposed to view, and easily identified by a police officer, is not “kept out

of sight,” nor is it “hidden from view.” Instead, such a weapon is “visible,” which is one of

the antonyms that Merriam Webster lists.               Concealed, MERRIAM-W EBSTER.COM

THESAURUS, https://www.merriam-webster.com/thesaurus/concealed (last visited May 19,

2020).

         Similarly, Black’s Law Dictionary defines “concealment” as “[t]he act of removing

from sight or notice; hiding.” Concealment, BLACK’S LAW DICTIONARY (11th ed. 2019).




                                [J-1-2020] [MO: Baer, J.] - 4
Obviously, a weapon that can readily be viewed is not “remov[ed] from sight or notice.” It

is the opposite of that.

       While these dictionary definitions are useful in this exercise of interpretation,

perhaps a picture is the best device to demonstrate what is understood (or what is not

understood) when the term “concealed” is used, and to demonstrate the absurdity of the

Majority’s definition. Observe the handkerchief protruding from this gentleman’s breast

pocket:




       As is evident from the photograph,1 half of the handkerchief, folded ornately,

protrudes out of the pocket and is visible to even the most casual observer. The other

half, however, is secreted inside the pocket, and outside of view. The handkerchief is

situated in the same manner that Montgomery’s handgun was: part visible and part

hidden. The question is whether this person has “concealed” his handkerchief? Bound

to its own logic, the Majority would have no choice but to say “yes.”




1       This image was selected from a bank of free internet images. Tyler Harris
(@tylerjackharris), UNSPLASH, https://unsplash.com/photos/P_oQWfYqY1M (last visited
July 2, 2020). The image is licensed for free commercial and noncommercial use. See
https://unsplash.com/license (last visited July 2, 2020).


                               [J-1-2020] [MO: Baer, J.] - 5
       However, no common understanding or definition of the term would support

characterizing this handkerchief as “concealed.” One would be hard-pressed to find any

rational observer that would describe it as such. Yet, partial visibility is included within

the Majority’s new definition of concealment. There is no material difference between the

handkerchief shown and the gun that Officer McCuen saw in Montgomery’s waistband,

each being both exposed and hidden to some degree.              One could argue that the

handkerchief is “partially concealed,” and one also could argue that it is “partially

exposed.” But our task is not to pronounce a reformation of the statute according to what

we deem “reasonable.” See, e.g., Maj. Op. at 23. Our task is confined to defining the

actual words used by the General Assembly. This enterprise does not allow for the

inclusion and interpretation of alternative, judicially-manufactured versions or forms of

those words. We must confine our evaluation to the word “concealed.” This handkerchief

is not concealed. Neither was Montgomery’s gun. Nonetheless, by the letter of today’s

ruling, the handkerchief in this photo would be considered “concealed” in this man’s

pocket in the same way that Montgomery’s gun was “concealed” in his waistband.

       The Majority leaves law enforcement and gun owners in perilous limbo, failing

entirely to provide guidance as to how much of the firearm can still be viewed yet also still

be concealed. What if a police officer can see only the hammer on the back of the gun?

What if she can see all the way up to the trigger, but no part of the barrel? This newly

minted version of concealment not only is inconsistent with the everyday understanding

of the term; it raises an entirely new set of problems that the Majority makes no effort to

address. I would think it axiomatic that, when a police officer can see the handle of a

firearm using nothing more than his or her eyesight, that weapon could not be considered

“hidden from ordinary observation.” But, if absolute invisibility is not required, then any

amount of exposure can subject individuals to unwarranted arrest and prosecution. The




                               [J-1-2020] [MO: Baer, J.] - 6
Majority now leaves police officers to guess as to whether something is concealed. To

evade unwarranted arrest, firearm owners similarly must guess as to whether enough of

the weapon is showing when being carried.

       The only way to interpret concealment so broadly would be to engraft upon the

statute an intent element that does not appear within the terms of § 6106. Section 6106

does not contain language such as “intent to conceal” or “attempt to conceal.” Had the

legislature chosen to do so, it might have permitted police officers to arrest persons who

wanted (or tried) to conceal a weapon but failed to do so for one reason or another. When

the General Assembly desires such tried-but-failed elements to be a part of the substance

of a crime, it knows very well how to include such provisions within the definition of that

crime. See, e.g., 18 Pa.C.S. § 2702 (defining aggravated assault to include both causing

various degrees of bodily injury and attempts to cause such injury); 18 Pa.C.S. §

3701(a)(2) (defining “in the course of committing a theft” for purposes of robbery to include

attempts to commit a theft). The General Assembly chose not to include such language

in § 6106. The judiciary is not at liberty to add to, or improve upon, statutes to fit the

circumstances of a given case or to facilitate a “reasonable” result.

       Perhaps Montgomery wanted to conceal the weapon, and perhaps he even

believed that he had done so. Neither of these speculations matters. The element of

concealment requires completion of the act. In a word, it requires . . . well, it requires

concealment. Consider a motorist driving along the highway fully intending to exceed the

posted speed limit of fifty-five miles per hour. If the motorist never exceeds that posted

limit, it does not matter how much he or she wants to do so: there is no violation of the

Motor Vehicle Code. Section 6106 of the Crimes Code is no different. If a weapon is not

actually concealed, the statute is not violated, regardless of whether the individual fully




                               [J-1-2020] [MO: Baer, J.] - 7
intended to conceal that weapon. Every crime requires both an actus reus and a mens

rea. One without the other is no prosecutable crime.

        Because concealment, as used by the General Assembly in this statute, is not

ambiguous, our inquiry must simply end there. But the Majority does not abide that.

Instead, the Majority evades the threshold ambiguity question, choosing instead to

venture into other canons of interpretation. So, for purposes of this discussion, let us

assume for the moment that the term is ambiguous. It is equally clear under such an

exercise that our canons of construction do not support the Majority’s interpretation of the

word “concealed.”

        In this exercise, I imagine (like the Majority) that the statutory terminology

(“concealed”) is somehow ambiguous, thus allowing me to break through the actual

language used by the General Assembly and seek instead to ascertain the legislative

body’s intent. In doing so, our courts consider, inter alia, the following non-exhaustive

list:

        the occasion and necessity for the statute or regulation; the circumstances
        under which it was enacted; the mischief to be remedied; the object to be
        attained; the former law, if any, including other statutes or regulations upon
        the same or similar subjects; the consequences of a particular
        interpretation; and administrative interpretations of such statute.
Commonwealth v. Ricker, 170 A.3d 494, 512 (Pa. 2017) (Wecht, J., dissenting) (quoting

Freedom Med. Supply, Inc. v. State Farm Fire & Cas. Co., 131 A.3d 977, 984 (Pa. 2016)

(citing 1 Pa.C.S. § 1921(c))).

        With the enactment of § 6106, the General Assembly sought to protect the citizenry

from persons (those who have not submitted to the process of licensure) moving in public

while carrying a hidden weapon. As the Majority puts it, the crime is meant to “apprise

citizens of the fact that an individual is carrying deadly force, thereby lessening the chance

that such individual could take his adversary, or anyone else, at a fatal disadvantage.”



                                 [J-1-2020] [MO: Baer, J.] - 8
Maj. Op. at 20. That concern obviously is not present, or at least not as prevalent, when

the public can see the weapon. Assuming a person is not violating 18 Pa.C.S. § 6105

(persons not to possess a firearm) or some other provision of the Uniform Firearms Act,

that is precisely why that individual may carry a weapon openly without committing a

criminal offense: the public can see the weapon and is not subject to ambush or being

placed at a “fatal disadvantage.” For those who desire to carry a weapon and to obtain

that hidden advantage, a demonstration of eligibility through the licensing process is

required. Only through such licensing compliance can the person move about in public

without members of the public knowing that the person is armed.

      The General Assembly drew a very clear line. Either the gun is visible, putting the

public on notice that a person is armed, or the gun is concealed, which renders the public

unaware of the presence of the weapon (a circumstance that requires a specific license).

The foggy middle ground created by the Majority is not only unsupported by the statutory

text, it also is inconsistent with the General Assembly’s intent. The purpose of Section

6106 was to criminalize unlicensed, hidden weapons.           It was not to punish visible

weapons, which the public can see and know about. In this case, Officer McCuen clearly

could see and identify the weapon on Montgomery’s hip, as could any member of the

public at that particular moment.2


2       Presumably, the Majority is concerned that the intent of the General Assembly to
make the public aware of certain dangers would be thwarted if, for example, a person
carried a weapon in a manner in which only a small portion of it is exposed. While that is
an understandable concern, it does not alter the words that the General Assembly
selected, and to which we must assign plain meaning. As I explain, “concealed” generally
is understood to mean hidden entirely. The Majority makes no effort to define the term
or to contemplate whether it is ambiguous. We are not permitted to ignore the plain
meaning of terms in an effort to overcome societal problems that could ensue. We elect
legislators to address such problems. That one might avoid prosecution merely because
only a sliver of the weapon is visible is a consequence of the unambiguous words enacted
by the legislature. It is not our job to remedy whatever harms result. The General



                              [J-1-2020] [MO: Baer, J.] - 9
       As the Majority acknowledges, when we interpret a statute, we presume that the

General Assembly intended that the entire statute be effective and certain. See Maj. Op.

at 17 (citing 1 Pa.C.S. § 1922(2)). Furthermore, “[w]e are not permitted to ignore the

language of a statute, nor may we deem any language to be superfluous.”

Commonwealth v. McCoy, 962 A.2d 1160, 1168 (Pa. 2009) (citing 1 Pa.C.S. § 1921(a)).

Interpreting the term “concealed” to include things that are visible, as the Majority does,

erases the element from the statute. As demonstrated above, the General Assembly

intended to protect the public from weapons that are hidden from observation, not from

visible firearms. If “concealed” were to mean anything other than “invisibility,” then the

term becomes superfluous, and the crime necessarily mutates from “carrying a

concealed weapon without a license” into simply “carrying a weapon without a license.”

The General Assembly is free to create that transformation. We are not.

       Another canon of statutory interpretation, the rule of lenity—which requires that

penal statutes be strictly construed—compels the same interpretation. The Majority,

however, quoting the Superior Court’s 1959 decision in Butler, concludes just the

opposite, claiming that the rule “is not an inexorable command to override common sense

and evident statutory purpose.” Maj. Op. at 20 (quoting Butler, 150 A.2d at 173). The

Majority finds it “unreasonable” to apply the rule of lenity, because doing so would allow

a person to evade prosecution if even a small portion of the gun is visible to the public.

This, the Majority asserts, would thwart the very transparency that the statute promotes.

       But the rule of lenity is not so easily swept aside.     As we recently noted in

Commonwealth v. Smith, 221 A.3d 631 (Pa. 2019), the Supreme Court of the United

States has emphasized that the rule is “‘not merely a convenient maxim of statutory



Assembly writes the laws as it chooses. We neither approve nor disapprove those laws;
we merely interpret them.


                              [J-1-2020] [MO: Baer, J.] - 10
construction,’ but, rather, ‘is rooted in fundamental principles of due process which

mandate that no individual be forced to speculate, at peril of indictment, whether his

conduct is prohibited.’” Id. at 639 (quoting Dunn v. United States, 442 U.S. 100, 112

(1979)).   I would not disregard this command, and I would apply the rule, strictly

interpreting the provision in Montgomery’s favor. To do otherwise violates not only

Montgomery’s due process rights but also the due process rights of all Pennsylvanians,

as we all are now unsure about when a firearm is concealed and when it is visible enough

to allow carry without arrest and prosecution.

      The Majority offers unconvincingly little to support its refusal to apply this

fundamental rule. By citing the side-door provision from Butler, the Majority signals an

apparent belief that interpreting “concealed” to mean fully hidden from view defies

common sense and the statutory purpose. However, the purpose of the statute is to

provide notice to the public when a person, one who is not permitted to carry a weapon

out of public view because he or she did not first obtain a license, is carrying a weapon.

When that weapon is visible, partially or otherwise, the public is on notice, and the

legislative concern is alleviated. Common sense dictates that the crime only arises when

the public cannot know that the person is carrying the firearm. When the gun is visible,

no crime is committed.

      The Majority then declares that the rule of lenity does not apply because it would

be “unreasonable” to do so, because it would allow persons to avoid prosecution by the

mere fact that part of the gun is visible, even just a small part. First, there is nothing

unreasonable about not prosecuting people who have not violated the plain terms of a

criminal statute.   As shown, both the plain language and the legislative intent of

Section 6106 paint a clear picture of what the General Assembly sought to criminalize:

carrying secreted weapons without first obtaining a valid license. A person who has not




                              [J-1-2020] [MO: Baer, J.] - 11
actually “concealed” the weapon from public view cannot be prosecuted simply because

we think it is “reasonable” to assume he meant or wanted or tried to do so. The goal of

statutory interpretation is not to construe provisions so as to ensnare as many people as

possible, nor is a statute “unreasonable” merely because it only would criminalize the

conduct of a portion of those who our “common sense” tells us really “want” to break the

law.

       Second, to the extent that the Majority believes it to be “unreasonable” for a person

to escape prosecution when only a small fraction of the firearm can be seen, that is a

choice the legislature opted for when it selected the word “concealed.” This is a policy

judgment with which we as the judiciary cannot tinker.           Indeed, there is nothing

“unreasonable” in a decision by the General Assembly to limit the reach of its criminal

statutes. A “reasonable” criminal law is not necessarily or always the one that criminalizes

the most behavior. Nor is it our job to concern ourselves with the reach of the law. We

must apply our canons of statutory construction and proclaim a result, regardless of

whether that interpretation is “harsh or draconian.” Koken, 893 A.2d at 82.

       The Majority exacerbates the due process problems that inform its use of the rule

of lenity by interpreting the statute in a manner that increases the uncertainty for gun

carriers.   Interpreting the statute strictly, as we must, the line is clear for both law

enforcement and for those carrying weapons. By allowing some visibility to still be

considered “concealed,” but not explaining at all how much visibility is permitted and how

a court or police officer or gun owner is supposed to know, the Majority infuses uncertainty

where it does not need to be, depriving our citizenry of full and fair notice of what is and

what is not criminal conduct in Pennsylvania. The Majority’s answer to citizens, police

officers and trial judges is: “Take your best guess as to what is ‘concealed enough’ to be

‘concealed.’ Maybe we’ll decide later if your guess was wrong, or maybe not.”




                              [J-1-2020] [MO: Baer, J.] - 12
       The fact that this case arises in the context of a preliminary hearing, a proceeding

that requires only the demonstration of a prima facie case, is of no moment,

notwithstanding the Majority’s belief to the contrary. The purpose of the preliminary

hearing is for the Commonwealth to prove to a neutral and detached judicial officer that it

possesses sufficient evidence to prove that crimes were committed and that those crimes

likely were committed by the defendant. See Commonwealth v. McBride, 595 A.2d 589,

591 (Pa. 1991).      The evidentiary threshold is low, but that does not relieve the

Commonwealth from its burden of submitting some evidence as to every element of each

crime charged.3 If the Commonwealth does not have evidence as to an element of a

3       The Majority replies that “concealment” does not mean “partial concealment” and
does not mean “total concealment.” See Maj. Op. at 20-21 n.14. This, the Majority insists,
is a construction that interprets the term in a manner consistent with “plain meaning and
common usage.” Id. The Majority never tells us what it understands that “common usage”
or “plain meaning” is. It is just what a majority of this Court will determine on any given
day, in any given case. We are left with a wholly unworkable definition, and one that is
inconsistent with the General Assembly’s words to boot.
        If concealment does not mean “absolute invisibility,” id. at 20, and does not mean
“partial concealment” or “total concealment,” what exactly does it mean? The statutory
crime was drafted in a binary fashion. A gun is either concealed, or it is not. There is no
other meaning of the term consistent with the language used, with how that language is
understood in everyday parlance, with the context in which it was used, and with the intent
of the General Assembly. Instead, the Majority offers a muddled hybrid in which
concealment means something between partial and total concealment, but only in a
“manner” that hides “it” (one cannot be sure how much of “it”) from ordinary observation.
The only way in which this works is if one ignores the actual plain meaning of the term,
and instead views the crime as one that is dependent upon whether the totality of the
circumstances enables a fact-finder to reach the conclusion that enough of the gun was
showing, or was hidden, to believe that the actor wanted it to be concealed. Of course,
“intending to conceal” or “wanting to conceal” are not elements of this crime. But that
does not deter today’s Majority.
        To the extent that there is any confusion about this (and confusion there will be),
the Majority simply says that a jury can figure it out later. But this is not the law. This is
the antithesis of how the criminal law works, and embeds a due process violation into our
jurisprudence. Every person has a right to know what the law is, and to know when he is
committing a crime. This “the jury will sort it out later” crime ignores the fact that the
legislature did not enact an “intent to conceal” crime, and did not enact an “attempt to



                               [J-1-2020] [MO: Baer, J.] - 13
crime, the Commonwealth cannot prove the crime, and the charge must be dismissed,

regardless of whether the proceeding is a preliminary hearing, a full criminal trial, or any

other evidentiary proceeding.

       Thus, the Majority’s reliance upon the nature and evidentiary burden of a

preliminary hearing is unavailing. See Maj. Op. at 20-21. Officer McCuen testified at that

hearing that the firearm was not fully visible, but that enough of it could be seen to enable

him to identify what he saw as the brown handle of a firearm. Stated otherwise, Officer

McCuen told the presiding judicial officer that he saw a firearm. No invocation of any

totality of the circumstances test, nor any emphasis upon the low burden at preliminary

hearings, can change the fact that Officer McCuen testified that the gun was visible, not

concealed.

       Furthermore, the Majority’s reliance upon the fact that Montgomery subsequently

hid the gun in the potatoes is misplaced. The Majority highlights this act as evidence that

Montgomery intended to conceal the weapon.           See id. at 21.    This fact is entirely

immaterial to the actual inquiry. The crime requires first that the firearm is “concealed.”


conceal” crime. It did enact a “conceal” crime. Either the gun is concealed or it’s not.
Letting a jury decide what a crime means after the fact means that the legislature no
longer makes the law. Instead, police officers and juries do.
       The resulting problems are obvious. A police officer easily can determine whether
a gun is “concealed.” It is not so easy––in fact it is nearly impossible––to fairly and
consistently determine in a nonarbitrary fashion whether the totality of the circumstances
supports arresting a person for concealing a weapon “in a manner so as to hide it from
ordinary observation.” Maj. Op. at 20-21 n.14. The officer has to perform this adjudication
on the street level, and can only find out later whether seizing, searching, and (likely)
incarcerating a person was a violation of one of our statutes. This later point in time, per
the Majority’s instruction, will not occur until the jury eventually decides what the law
means. The consequences that befall the arrestee, particularly one who finds out later
that a jury thinks he was not concealing the weapon clearly visible on his hip, are even
more troubling.
      All of these gymnastics could be avoided by simply adhering to the common,
approved, understood meaning of the word that the General Assembly actually used.


                                [J-1-2020] [MO: Baer, J.] - 14
It does not require merely an intent to conceal, or that the actor makes an attempt to

conceal. The gun must be actually concealed. And, it must be actually concealed on the

actor’s person, not in a pile of potatoes. When the police observed the firearm on

Montgomery’s person, it was not concealed. It was visible for all to see. His after-the-

fact attempt to hide the gun under root vegetables has no bearing upon the visibility of

the firearm at the time in question: the moment of actual possession.

       Section 6106 is a clear and unambiguous statute. By holding that “concealed” can

mean “visible,” the Majority strikes out a required element of the crime, in violation of

nearly every applicable canon of statutory interpretation.           The Majority judicially

manufactures an entirely new crime. No longer is the crime “carrying a concealed weapon

without a license.” As of today, it merely is “carrying a weapon without a license.”

       This is not what the statute says, nor is it what the General Assembly intended.

Because the canons of statutory interpretation compel the opposite conclusion, and

because it is not this Court’s job to rewrite, add, or modify statutory terms, I dissent.




                               [J-1-2020] [MO: Baer, J.] - 15